DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 12-14, and 16-19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlmann (GB 2081082).  Wahlmann shows the use of an apparatus (Fig. 3) for adjusting a seat position for a vehicle seat, which apparatus comprises at least one support element (1) for a seat part and can be connected to a seat substructure (1C), wherein the apparatus comprises at least one first limb (6,9) and at least one second limb (4,7), wherein at least one of the first and second limbs can be rotatably arranged on the seat substructure and the at least one support element (see Fig. 3), wherein a first angle a between the first limb and the support element can be adjusted by an angle adjustment device (29,32), wherein the at least one first limb and the at least one second limb each have a lever portion (7,9), and these are coupled by a mechanical coupling comprising a connecting element (30), and wherein a change in the angle a causes a displacement of the at least one support element along a height direction, and a change in an angle of inclination of the support element (see Figs 3).  A front portion and a rear portion of the vehicle seat both move along the height direction in a first direction when the first angle is changed.  Wahlmann shows when the angle of inclination is greater than zero the front region of the support element is pivoted upwards (in Fig. 4).   Wahlmann further shows the difference in the lever portions of the first limb and the at least one second limb is the cause of the change in the angle inclination as the second lever portion (7) has a greater length than the first lever portion (9).  Regarding claim 5, Wahlmann shows the first limb arranged behind the at least one second limb.   The limbs are L-shaped and are connected (indirectly) by the at least one support element (2) or the seat part.  Regarding claim 6, Wahlmann shows the first and second limbs rotatably mounted about an axis of rotation (13) relative to the at least one support element and a further axis (14) relative to the seat substructure at a bend region of the first and second limbs (Figs. 3-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wahlmann in view of Daunderer et al (3,917,211).  Wahlmann shows all of the teachings of the claimed invention except the use of a spacer to indirectly connect the second limb.  Daunderer et al. shows the use of a spacer (9) to indirectly connect a limb (8) to at least one support element (4), wherein the spacer is rotatable via an axis of rotation relative to the support element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second limb of Wahlmann with teachings of Daunderer et al. in order to allow the support element to adjust to additional adjustment angles for a user.  

Allowable Subject Matter
Claims 4, 8-10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
November 30, 2022